Opinion issued May 4, 2006





 









In The
Court of Appeals
For The
First District of Texas
 

 
 
NO. 01-04-00891-CV
  __________
 
LAW OFFICES OF LIN & ASSOCIATES
AND CHIRO-MED CLINIC, Appellants
 
V.
 
WENSHAUN WU A/K/A WEN SHAN WU, Appellee
 

 
 
On Appeal from the 295th District Court
Harris County, Texas
Trial Court Cause No. 2003-13908
 

 
 
MEMORANDUM OPINION
           Appellants have requested that we dismiss their appeal.  More than 10 days
have elapsed, and no objection has been filed.  No opinion has issued.  Accordingly,
the motion is granted, and the appeal is dismissed.  Tex. R. App. P. 42.1(a)(1).
          All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Justices Nuchia, Keyes, and Hanks.